Exhibit 10.2

 

AMENDED AND RESTATED VOTING AGREEMENT




This AMENDED AND RESTATED VOTING AGREEMENT (this “Agreement”) dated as of April
5, 2013 is entered into between Hampshire Group, Limited, a Delaware corporation
(“Parent”), and the individuals or entities set forth on Schedule A hereto
(each, a “Stockholder” and collectively the “Stockholders”).




W I T N E S S E T H:




WHEREAS, Parent, Paul Buxbaum, David Gren and YIH III, LLC, a Delaware limited
liability company, entered into that certain Voting Agreement, dated as of
August 25, 2011 (the “Initial Voting Agreement”);




WHEREAS, Parent, RG Merger Sub, S.A., a Honduran sociedad anonima and a wholly
owned subsidiary of Parent (“Merger Sub” and together Rio Garment S.A., a
Honduran sociedad anonima, the successor in interest to Merger Sub, and Parent,
the “Parent Parties”) and Rio Garment S. de R.L., a limited liability company
organized under the laws of the Republic of Honduras, and the Stockholders
entered into an Agreement and Plan of Merger, originally dated as of June 13,
2011 (as the same has been and may be further amended or supplemented, the
“Merger Agreement”);




WHEREAS, pursuant to the Merger Agreement, each Stockholder received from Parent
on the Closing Date (as defined below) shares of common stock, par value $0.10
per share, of Parent (“Common Stock”), subject to the terms and conditions set
forth in the Merger Agreement (together with any additional shares of Common
Stock acquired by or issued to the Stockholder or which such Stockholder has the
power to vote, such Stockholder’s “Subject Shares”);




WHEREAS, pursuant to Section 6.3 of the Initial Voting Agreement, the parties
hereto wish to amend and restate the Initial Voting Agreement as set forth
herein;




WHEREAS, on the date hereof, the parties to the Merger Agreement have entered
into an amendment thereto (the “Merger Agreement Amendment”) that provides for
the release of certain held back shares of Common Stock in accordance with the
terms and conditions set forth therein;




WHEREAS, capitalized terms used in this Agreement and not defined have the
meaning given to such terms in the Merger Agreement.




NOW, THEREFORE, in consideration of the Parent Parties entering into the Merger
Agreement and the Merger Agreement Amendment, and in contemplation of the
foregoing and in consideration of the mutual agreements, covenants,
representations and warranties contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

 
 

--------------------------------------------------------------------------------

 

 


1. Certain Covenants.




1.1. Grant of Proxy; Voting Agreement.




(a) From and after the Closing Date, each Stockholder shall, at the request of
Parent, (i) when any annual, special, adjourned or postponed meeting of the
stockholders of Parent, however called, is held, appear at such meeting, or
otherwise cause its Covered Subject Shares to be counted as present thereat for
the purpose of establishing a quorum and (ii) vote, or cause to be voted, its
Covered Subject Shares (in whatever manner shall be necessary at any such
meeting or adjournment or postponement thereof, or in any written consent
circulated for execution by the stockholders of Parent or in any other
circumstance upon which a stockholder’s vote or approval is sought) in favor of
the approval of an amendment to the Certificate of Incorporation of Parent to
eliminate the ability of the stockholders of Parent to act by written consent.
Nothing herein shall be deemed to create any obligation of Parent, and Parent
shall have no obligation, to propose, or take any action to propose, to its
stockholders any amendment to its Certificate of Incorporation, including the
amendment to its Certificate of Incorporation described in (ii) above.




(b) From and after the Closing Date, during each Applicable Period (as defined
below) until the Expiration Date (as defined below), each Stockholder shall
(i) when any annual, special, adjourned or postponed meeting of the stockholders
of Parent, however called, is held, appear at such meeting or otherwise cause
its Covered Subject Shares (as defined below) to be counted as present thereat
for the purpose of establishing a quorum and (ii) vote, or cause to be voted,
its Covered Subject Shares (in whatever manner shall be necessary at any such
meeting or adjournment or postponement thereof, or in any written consent
circulated for execution by the stockholders of Parent or in any other
circumstance upon which a stockholder’s vote or approval is sought) in favor of
each nominee to Parent’s Board of Directors (the “Board”) that is nominated for
election by the Nominating and Corporate Governance Committee of the Board (or
by any successor committee thereto or by the Board). For purposes hereof,
“Applicable Period” means any period during which any Stockholder (or any of its
permitted successors or assigns) has the right to designate a nominee to the
Board pursuant to that certain Stockholder Rights Agreement, dated as of the
date hereof, among Parent and the Stockholders (the “Stockholder Rights
Agreement”) or any successor or replacement agreement (or any other agreement
among Parent and any of the Stockholders then holding Subject Shares).

 

 
 

--------------------------------------------------------------------------------

 

 


(c) Each Stockholder hereby irrevocably appoints Parent (and each executive
officer of Parent and any other individual designated in writing by Parent) as
attorney-in-fact (with full power of substitution) for and on behalf of such
Stockholder, for and in the name, place and stead of such Stockholder, to:
(i) attend any and all meetings of the stockholders of Parent and to be counted
as present thereat, (ii) vote, express consent or dissent or otherwise act on
behalf of such Stockholder and (iii) grant or withhold all written consents with
respect to the Covered Subject Shares pursuant to Section 1.1(a) or 1.1(b), as
applicable, at any and all meetings of the stockholders of Parent or in
connection with any action sought to be taken by written consent without a
meeting, in each case with respect to the matters expressly set forth in
Sections 1.1(a) and 1.1(b) (together, the “Subject Matters”). Parent agrees not
to exercise the proxy granted herein for any purpose other than with respect to
the Subject Matters. The foregoing proxy shall be deemed to be a proxy coupled
with an interest, is irrevocable (and as such shall survive and not be affected
by the death, incapacity, mental illness or insanity of such Stockholder, as
applicable) until the Expiration Date and shall not be terminated by operation
of Law or upon the occurrence of any other event. Such Stockholder hereby
affirms that the proxy set forth in this Section 1.1(c) is given in connection
with and granted in consideration of and as an inducement to the Parent Parties
to enter into the Merger Agreement and that such proxy is given to secure the
obligations of the Stockholder under this Agreement. Each Stockholder may vote
its Subject Shares not subject to this Agreement and its Covered Subject Shares
on all matters other than the Subject Matters, in its discretion, provided that
such vote does not contravene the provisions of this Agreement. The proxy set
forth in this Section 1.1(c) is executed and intended to be irrevocable,
subject, however, to its automatic termination upon the termination of this
Agreement pursuant to Section 6.1 of this Agreement. This proxy shall be deemed
effective as of the Closing Date.




(d) Within five calendar days of notifying stockholders of a matter to be voted
upon by stockholders, Parent shall provide to each Stockholder a proxy card
specifying the number of Subject Shares not subject to this Agreement, which
such Stockholder is entitled to vote upon in its sole discretion (including
Covered Subject Shares relating to matters other than the Subject Matters).




1.2. No Inconsistent Arrangements.




(a) Except as otherwise contemplated by this Agreement, permitted by the
Stockholder Rights Agreement or consented to in writing by Parent, no
Stockholder shall (i) transfer, sell, exchange, assign, pledge, hypothecate or
otherwise encumber or dispose of the Subject Shares, whether directly or
indirectly, voluntarily or involuntarily or by operation of Law (each, a
“Transfer”) or consent to any Transfer, (ii) enter into any contract, option or
other agreement or understanding with respect to any Transfer of any or all of
such Subject Shares or any interest therein, (iii) grant any proxy,
power-of-attorney or other authorization in or with respect to such Covered
Subject Shares, (iv) deposit such Covered Subject Shares into a voting trust or
enter into a voting agreement or arrangement with respect to such Covered
Subject Shares, or (v) take any other action that would in any way restrict,
limit or interfere with the performance of its obligations hereunder and the
grant of the proxy as contemplated herein.




(b) This Agreement hereby revokes as of the Closing Date all prior powers of
attorney and proxies appointed or granted by any Stockholder with respect to the
Subject Matters at any time with respect to such Stockholder’s Covered Subject
Shares and no subsequent powers of attorney or proxies with respect to the
Subject Matters may be appointed or granted by such Stockholder, or be
effective, with respect thereto during the term of this Agreement. In the event
of any conflict between the terms of this Agreement, including the proxy granted
herein, and the provisions of any other agreement or any other proxy granted
with respect to the voting on any matter, the provisions of this Agreement shall
control and such other proxy shall be deemed void and of no force or effect and
such Party shall take all action necessary to effectuate the foregoing.

 

 
 

--------------------------------------------------------------------------------

 

 


1.3. Public Announcement. Each Stockholder shall consult with Parent before
issuing any press releases or otherwise making any public statements with
respect to the transactions contemplated herein and shall not issue any such
press release or make any such public statement without the express written
approval of Parent, except as may be required by Law, including any filings with
the Securities and Exchange Commission (the “SEC”) pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). This Section 1.3 shall
terminate and be null and void upon the Expiration Date.




1.4. Disclosure. Each Stockholder hereby authorizes each of the Parent Parties
to publish and disclose in any announcement or disclosure required by the SEC
(including all documents and schedules filed with the SEC in connection with the
foregoing) or any national securities exchange, such Stockholder’s identity and
ownership of the Covered Subject Shares and the nature of such Stockholder’s
commitments, arrangements and understandings under this Agreement.




1.5. Additional Shares. Each Stockholder will promptly notify Parent in writing
of the number of any shares of Common Stock acquired directly or beneficially by
the Stockholder, if any, after the date of this Agreement.




1.6. Certain Terms Defined. As used in this Agreement, the following terms shall
have the following respective meanings:




(a) “Aggregate Subject Shares” shall mean, with respect to each Stockholder, all
of its Subject Shares (including any such Subject Shares are transferred by such
Stockholder after the date hereof in accordance with the terms of the
Stockholder Rights Agreement and this Agreement). For the avoidance of doubt, a
Stockholder’s “Aggregate Subject Shares” shall include all shares of Common
Stock that may be issuable to such Stockholder pursuant to the terms and
conditions of the Merger Agreement.




(b) “Covered Subject Shares” shall mean, with respect to each Stockholder, (i)
from and after the date hereof through August 24, 2014, two-thirds of its
Aggregate Subject Shares and (ii) from and after August 25, 2014 through August
24, 2015, one-third of its Aggregate Subject Shares.




2. Representations and Warranties of Stockholders. Each Stockholder, severally
and not jointly, hereby represents and warrants to Parent:




2.1. Ownership. As of the Effective Time (as defined in the Merger Agreement),
and other than as set forth in the Stockholder Rights Agreement, such
Stockholder holds of record and beneficially (as defined in Rule 13d-3 under the
Exchange Act), and has good and marketable title to, the Covered Subject Shares,
in each case, free and clear of all liabilities, claims, security interests,
liens, pledges, options, rights of first refusal, agreement, limitations on
voting, proxies, restrictions, charges, participations and encumbrances of any
kind or character whatsoever (collectively, “Liens”), and has not appointed or
granted any proxy, which appointment or grant is still effective, with respect
to any of such Covered Subject Shares. The Subject Shares constitute all of the
shares of Common Stock, or any other securities convertible into or exercisable
for Common Stock, owned by such Stockholder or its Affiliates as of the Closing
Date. As of the Effective Time, such Stockholder and its Affiliates do not have
any rights of any nature to acquire additional Common Stock or any other
securities convertible into, or exercisable for, Common Stock. As of the
Effective Time, no Person has any contractual or other right or obligation to
purchase or otherwise acquire any of such Stockholder’s Subject Shares.

 

 
 

--------------------------------------------------------------------------------

 

 


2.2. Authorization. Such Stockholder has all legal power (in case of
Stockholders that are natural persons) and all requisite power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by such Stockholder and the consummation by such Stockholder of
the transactions contemplated hereby have been duly and validly authorized by
all necessary action on the part of such Stockholder (in case of Stockholders
that are not natural persons). Such Stockholder has duly and validly executed
and delivered this Agreement, and this Agreement is a legal, valid and binding
agreement of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except to the extent enforceability may be limited by
the effect of applicable bankruptcy, reorganization, insolvency, moratorium or
other Laws affecting the enforcement of creditors’ rights generally and the
effect of general principles of equity, regardless of whether such
enforceability is considered in a proceeding at Law or in equity.




2.3. No Violation. Neither the execution and delivery of this Agreement nor the
performance of such Stockholder’s obligations hereunder nor the consummation of
the transactions contemplated hereby will (a) require such Stockholder to file
or register with, or obtain any permit, authorization, consent or approval of,
any Governmental Entity or any other Person other than filings with the SEC
pursuant to the Exchange Act, or (b) violate, or cause a breach of or default
under, or conflict with (with or without notice or lapse of time or both), any
provision of such Stockholder’s organizational documents (in the case of a
Stockholder that is not a natural person) or any other contract, agreement or
understanding to which the Stockholder is a party, or any Law binding upon or
applicable to such Stockholder or its property or assets. As of the date hereof,
no proceedings are pending which, if adversely determined, will have a material
adverse effect on such Stockholder’s ability to vote or dispose of any of the
Covered Subject Shares.




2.4. Stockholder Has Adequate Information. Such Stockholder is a sophisticated
acquirer with respect to the Covered Subject Shares and has adequate information
concerning the business and financial condition of Parent to make an informed
decision regarding the acquisition of the Subject Shares and has independently
and without reliance upon any Parent Party and based on such information as such
Stockholder has deemed appropriate, made its own analysis and decision to enter
into this Agreement. Such Stockholder acknowledges that none of the Parent
Parties has made and none makes any representation or warranty, whether express
or implied, of any kind or character except as expressly set forth in the
Transaction Documents.

 

 
 

--------------------------------------------------------------------------------

 

 


2.5. No Setoff. Such Stockholder has no liability or obligation related to or in
connection with such Stockholder’s Covered Subject Shares other than the
obligations to Parent as set forth in this Agreement. There are no legal or
equitable defenses or counterclaims that have been or may be asserted by or on
behalf of any Person, to reduce the amount of the Covered Subject Shares or
affect the validity or enforceability of this Agreement.




3. Representations and Warranties of Parent. Parent hereby represents and
warrants to Stockholder:




3.1. Organization. Parent is duly organized, validly existing, and in good
standing under the laws of the State of Delaware.




3.2. Authorization. Parent has all requisite corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. Parent has duly and validly
executed and delivered this Agreement, and this Agreement is a legal, valid and
binding agreement of Parent, enforceable against Parent in accordance with its
terms, except to the extent enforceability may be limited by the effect of
applicable bankruptcy, reorganization, insolvency, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and the effect of
general principles of equity, regardless of whether such enforceability is
considered in a proceeding at Law or in equity.




3.3. No Violation. Neither the execution and delivery of this Agreement nor the
performance of Parent’s obligations hereunder nor consummation of the
transactions contemplated hereby will violate, or cause a breach of or default
under, or conflict with (with or without notice or lapse of time or both), any
provision of Parent’s certificate of incorporation or bylaws or any other
contract or agreement to which Parent is a party, or any Law binding upon or
applicable to Parent or its properties or assets, except for such violations,
breaches, defaults or conflict which will not prevent Parent from satisfying its
obligations under this Agreement.




4. Representations and Warranties. The respective representations and warranties
of each Stockholder and Parent contained herein shall not be deemed waived or
otherwise affected by any investigation made by the other party hereto.




5. Specific Performance. Each Stockholder acknowledges that Parent will be
irreparably harmed and that there will be no adequate remedy at law for a
violation of any of the covenants or agreements of such Stockholder which are
contained in this Agreement. It is accordingly agreed that, in addition to any
other remedies which may be available to Parent upon the breach by such
Stockholder of such covenants and agreements, Parent shall have the right to
obtain injunctive relief to restrain any breach or threatened breach of such
covenants or agreements or otherwise to obtain specific performance of any of
such covenants or agreements, in each case without posting bond or other
security, and without the necessity of proving actual damages.

 

 
 

--------------------------------------------------------------------------------

 

 


6. Miscellaneous.




6.1. Term. This Agreement shall terminate automatically, without any notice or
other action by any Person, on the earlier of (a) the first date on which none
of the Stockholders (or their respective successors or assigns) beneficially own
any Subject Shares, (b) the date of consummation of a Change in Control (as
defined below) of Parent or (c) August 25, 2015 (such date, the “Expiration
Date”). Upon termination of this Agreement, no party shall have any further
obligations or liabilities under this Agreement; provided, however, that
(i) nothing set forth in this Section 6.1 shall relieve any party from liability
for any breach of this Agreement prior to termination hereof, and (ii) the
provisions of this Article 6 shall survive any termination of this Agreement.




For purposes of this Agreement, “Change in Control” shall mean (a) any
transaction in which a “person” or “group” (within the meaning of Sections 13(d)
and 14(d) of the Exchange Act), other than any Stockholder or the Stockholders,
their Affiliates and/or their Permitted Transferees (as defined in the
Stockholder Rights Agreement) collectively, becomes the beneficial owner (as
defined under Rule 13d-3 under the Exchange Act), directly or indirectly, of
more than 50% of the voting stock of Parent or (b) a sale, lease or other
conveyance of all or substantially all of the assets of Parent.




6.2. Expenses. Within five Business Days following receipt of reasonably
satisfactory documentation thereof, Parent shall reimburse the Stockholders for
their reasonable legal fees and expenses incurred in connection with the
negotiation, execution and effectuation of this Agreement, the Merger Agreement
Amendment and the amendment to the Stockholder Rights Agreement dated as of the
date hereof (the “Stockholder Rights Amendment”).




6.3. Entire Agreement. This Agreement, the Merger Agreement Amendment and the
Stockholder Rights Amendment contain the entire understanding of the parties and
supersedes all prior agreements and understandings between the parties with
respect to its subject matter. This Agreement may be amended only by a written
instrument duly executed by the parties hereto. No failure or delay by any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.




6.4. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.




6.5. Assignment. Without limitation to Section 1.1 of this Agreement and subject
to this Section 6.5, this Agreement shall be binding upon and inure to the
benefit of the parties named herein and their respective successors and
permitted assigns. No Stockholder may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of Parent. Parent shall not assign this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of each
Stockholder. Notwithstanding the foregoing, Parent shall have the right to
assign its rights, interests and/or delegate its obligations hereunder to any
financing sources for collateral purposes.

 

 
 

--------------------------------------------------------------------------------

 

 


6.6. Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or by an electronic scan delivered by electronic mail),
each of which shall be an original, but each of which together shall constitute
one and the same Agreement.




6.7. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed given when delivered in person, by
overnight courier, by facsimile transmission (with receipt confirmed by
telephone or by automatic transmission report) or by electronic mail, or two
business days after being sent by registered or certified mail (postage prepaid,
return receipt requested), as follows:




(a) if to any Parent Party, to:




Hampshire Group, Limited

114 W. 41st Street

New York, NY 10036

Attn: Heath L. Golden

Facsimile: (212) 512-0388

e-mail: hgolden@hamp.com

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Steven J. Gartner, Esq.

                   Mark A. Cognetti, Esq.

Facsimile: (212) 728-8111

e-mail: sgartner@willkie.com

              mcognetti@willkie.com

 

(b) If to a Stockholder, to such Stockholder’s address or facsimile number set
forth on a signature page hereto, or to such other address or facsimile number
as such party may hereafter specify for such purpose by notice to each other
party hereto, in each case with a copy to:




Olshan Frome Wolosky, LLP

Park Avenue Tower

65 East 55th Street

New York, NY 10022
Attn: Steve Wolosky, Esq.

Facsimile: (212) 451-2222
e-mail: swolosky@olshanlaw.com

 

Any party may by notice given in accordance with this Section 6.7 to the other
parties designate updated information for notices hereunder.

 

 
 

--------------------------------------------------------------------------------

 

 


6.8. Governing Law.




(i) This Agreement shall be construed, performed and enforced in accordance
with, and governed by, the laws of the State of Delaware, without giving effect
to the principles of conflicts of laws thereof.




(ii) Each party hereto hereby waives, to the fullest extent permitted by law,
any right to trial by jury of any claim, demand, action, or cause of action
(i) arising under this Agreement or (ii) in any way connected with or related or
incidental to the dealings of the parties in respect of this Agreement or any of
the transactions related hereto, in each case, whether now existing or hereafter
arising, and whether in contract, tort, equity, or otherwise. Each party hereto
hereby further agrees and consents that any such claim, demand, action, or cause
of action shall be decided by court trial without a jury and that the parties
may file a copy of this Agreement with any court as written evidence of the
consent of the parties to the waiver of their right to trial by jury.




6.9. Consent to Jurisdiction; Services of Process. The parties hereto hereby
submit to the exclusive jurisdiction of the federal courts of located in
Wilmington, Delaware in respect of the interpretation and enforcement of the
provisions of this Agreement and hereby waive, and agree not to assert, any
defense in any action, suit or proceeding for the interpretation or enforcement
of this Agreement, that they are not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in such courts or that
this Agreement may not be enforced in or by such courts or that their property
is exempt or immune from execution, that the suit, action or proceeding is
brought in an inconvenient forum, or that the venue of the suit, action or
proceeding is improper. Service of process with respect thereto may be made upon
the parties by mailing a copy thereof by registered or certified mail, postage
prepaid, to such party at its address as provided in Section 6.7.




6.10. Enforceability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible
and, absent agreement among the parties, a court is authorized to so modify this
Agreement.




6.11. Further Assurances. From time to time, at Parent’s request and without
further consideration, subject to the terms and conditions of this Agreement,
the Stockholders shall execute and deliver to Parent such documents and take
such action as Parent may reasonably request in order to consummate more
effectively the transactions contemplated hereby.




6.12. Stop-Transfer Order. In furtherance of this Agreement, concurrently
herewith each Stockholder shall and hereby does authorize Parent to notify its
transfer agent that this Agreement places limits on the voting of the Covered
Subject Shares.

 

 
 

--------------------------------------------------------------------------------

 

 


6.13. Remedies Not Exclusive. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity will
be cumulative and not alternative, and the exercise of any thereof by either
party will not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.




6.14. Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.




6.15. No Presumption. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.




[The rest of this page has intentionally been left blank]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the day and year first above written.




 

PARENT:

HAMPSHIRE GROUP, LIMITED

 

 

By:/s/ Maura M. Langley

Name: Maura M. Langley

Title: Chief Financial Officer

 

 

STOCKHOLDERS:

 

 

/s/ Paul Buxbaum

Name: Paul Buxbaum

 

/s/ David Gren

Name: David Gren

 

 

YIH III, LLC

 

 

By:/s/ Benjamin Yogel

Name: Benjamin Yogel

Title: Member of the Managing Member

 




BGY II, LLC

 

 

By:/s/ Paul Buxbaum

Name: Paul Buxbaum

Title: Manager

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule A




Name and Address of Stockholders




 




1.Paul Buxbaum

28632 Roadside Dr. Suite 200

Agoura Hills, CA 91301

2.David Gren

105 W 86th Street Box # 205
NY  NY 10024

3.YIH III, LLC

c/o MRC Capital Group

230 Park Ave. Suite 100

New York, NY 10019

4.BGY II, LLC

c/o Buxbaum Group
28632 Roadside Drive, Suite 200
Agoura Hills, CA 91301

 




 